Citation Nr: 0837073	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which denied the claim for peripheral neuropathy, claimed as 
due to exposure to Agent Orange.  The veteran perfected a 
timely appeal to that decision.  

In June 2008, the veteran appeared and offered testimony at a 
hearing before the undersigned Veterans Law Judge, sitting at 
the RO.  A transcript of that hearing is of record.  


FINDING OF FACT

Peripheral neuropathy was not manifested during service or 
within one year of separation, and is not attributable to 
service, including herbicide exposure.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a) (e) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2006 from the RO to the veteran which was 
issued prior to the RO decision in August 2006.  Another 
letter was issued in April 2007.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of herald VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
August 2007 SOC, the March 2008 SSOC, and the April 2008 SSOC 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
also appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in May 2006.  

At the hearing before the Board in June 2008, the submission 
of additional medical evidence was suggested and the file was 
left open for 30 days for that purpose.  Such actions comply 
with 38 C.F.R. § 3.103 and the VCAA.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for peripheral 
neuropathy due to exposure to Agent Orange, given that the 
veteran has offered testimony at a hearing before the Board, 
given that he has been provided all the criteria necessary 
for establishing service connection, and considering that the 
veteran is represented by a highly veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  


II.  Factual background.

The veteran served on active duty from August 1967 to August 
1969.  He was awarded the National Defense Service Medal, the 
Vietnam Campaign Medal, the Vietnam Service Medal, the Army 
Commendation Medal, and the Bronze Star Medal.  His service 
medical records show that he was never treated for 
neuropathy.  On the occasion of the separation examination in 
August 1969, he complained of leg cramps; he denied a history 
of lameness, neuritis, and paralysis.  Clinical evaluation of 
the neurologic system was normal.  


The veteran filed an original claim for compensation in June 
1970; at that time, he claimed a hearing loss disability.  He 
did not claim a neurologic impairment.  

The veteran's claim for service connection for peripheral 
neuropathy due to exposure to Agent Orange (VA Form 21-526) 
was received in April 2006.  Submitted in support of the 
veteran's claim were VA progress notes dated from June 2001 
through August 2002.  These records show that the veteran was 
treated for a Morton's neuroma.  During a clinical visit in 
June 2001, the veteran denied any motor deficits.  On 
examination, muscle size, tone and strength were equal, 
bilaterally.  Sensory function was intact; and, deep tendon 
reflexes were 2+ in the triceps and patellar.  No complaints 
of, symptoms or diagnosis of peripheral neuropathy was 
reported.  

The veteran was seen for a neurological consultation in 
November 2005; at that time, he complained of numbness in his 
feet, which he had been experiencing for the past 45 years 
and was slowly getting worse.  The veteran described his 
symptoms as a tingling/numbness which can be uncomfortable at 
times; he stated that the symptoms were worse when he's up on 
his feet for a long time, but better if he is resting or in 
bed.  Following a neurological examination, the veteran was 
given a diagnosis of peripheral sensory polyneuropathy.  The 
examiner stated that it is unclear whether Agent Orange 
causes chronic peripheral neuropathy such the veteran's, and 
there was no way to really pin it down.  The examiner noted 
that mild hyperglycemia can cause mild neuropathy; however, 
he stated that the veteran had had symptoms for so long that 
it is unlikely to be the case.  

The veteran was afforded a VA examination in February 2008.  
The examiner noted that the service medical records reflect 
that the veteran returned from Vietnam in August 1969.  The 
examiner stated that, after careful review of the claims file 
and current medical literature regarding leg cramps and 
peripheral neuropathy, it is her opinion that the veteran's 
currently diagnosed peripheral neuropathy is less likely than 
not related to his endorsement of cramps in his legs at the 
time of the August 1969 separation examination.  The examiner 
further noted that the medical records are silent for 
complaints of or treatment for peripheral neuropathy within 
one year of presumptive exposure to herbicides used in 
Vietnam, and review of the service medical records which are 
silent for findings of peripheral neuropathy during military 
service, and after extensive review of the current medical 
literature on up-to-date which is silent for research that 
supports the onset of neuropathies linked to agent orange 
exposure years after the alleged exposure.  It was the 
examiner's opinion that the diagnosis of peripheral 
neuropathy in 2005 is less likely than not related to 
exposure to herbicides/Agent Orange during service from 1967 
to 1969.  

At his personal hearing in June 2008, the veteran reported 
that he was diagnosed with peripheral neuropathy in 2005; 
however, he had been having problems ever since he was 
discharged from military service in 1969.  The veteran 
testified that he started having problems with his feet; in 
fact, he noted that he stopped working in July 2000 because 
he could no longer stand on his feet.  The veteran indicated 
that he always went to civilian doctors, but they were not 
looking for residuals/symptoms of Agent Orange.  The veteran 
reported that the VA doctor, who diagnosed the peripheral 
neuropathy, also told him that his condition is linked to 
Agent Orange.  

Received in June 2008 was a statement from Dr. S. S., dated 
in June 2008, indicating that the veteran had been her 
patient for several years.  Dr. S. noted that she made the 
diagnosis of peripheral neuropathy in 2005, and the veteran 
stated that it started in 1969 after Agent Orange exposure.  
Dr. S. stated that she had done various other testing to 
evaluate the problem, but no other causes were identified.  
Dr. S. noted that, per veteran's claims, his complaints got 
progressively worse from 1969 until he was diagnosed.  Dr. S. 
acknowledged that she was not the veteran's physician during 
that time; therefore, she has to "basis it on patients 
clinical history."  


III.  Legal Analysis.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].   In 
the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The veteran claims that his peripheral neuropathy is due to 
exposure to herbicides during his tour in Vietnam.  Diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a) (1); 38 C.F.R. 
§ 3.307(a) (6).  The following diseases are associated with 
herbicide exposure for the purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. 
§ 3.309(e).  

VA regulations sate that, for the purposes of 38 C.F.R. 
§ 3.309(e), the term "acute and subacute peripheral 
neuropathy" means "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset."  
38 C.F.R. § 3.309(e), Note 2.  For the presumption to apply, 
the veteran's peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year after the 
last date the veteran was exposed to an herbicide agent 
during military service.  38 C.F.R. § 3.307(a) (6) (ii).  


Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

Analysis.

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  

The veteran maintains that he developed peripheral neuropathy 
as a result of exposure to Agent Orange during his period of 
active service in Vietnam.  He also asserts that he had 
manifestations of the process during service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection for an organic disease of the nervous 
system may be granted if manifest within one year of 
separation from service.  After careful review of the 
evidentiary record, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
peripheral neuropathy.  The veteran was not diagnosed with 
acute or subacute peripheral neuropathy.  His diagnosis was 
peripheral neuropathy, which is not a disease associated with 
herbicide agents.  38 C.F.R. § 3.309(e).  We also conclude 
(as explained below) that the peripheral neuropathy was not 
manifest during service or within one year of separation from 
service.

Service connection also cannot be established on incurrence 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  The veteran's SMRs are completely unremarkable for 
any diagnosis of, or treatment for peripheral neuropathy.  
The veteran has asserted that he had neurologic 
manifestations during service and that such continued.  In 
essence, peripheral neuropathy was noted by him during 
service and continued.  See 38 C.F.R. § 3.303; see Savage v. 
Gober, 10 Vet. App. 488 (1997); See Jandreau, Id.  Although 
the veteran complained of leg cramps at separation, the 
neurologic system was objectively normal and he denied 
neuritis and paralysis.  The Board concludes that the normal 
separation examination is more probative than the veteran's 
assertions of onset and continuity.  The Board also notes 
that the veteran filed a claim for hearing loss in 1970, but 
not a neurologic impairment.  His failure to speak when 
otherwise speaking constitutes negative evidence.  
Furthermore, a recent VA examiner determined that the 
peripheral neuropathy is less likely than not related to the 
endorsement of leg cramps at separation.  The examiner 
reviewed the record and provided reasoning for the opinion.  
Such opinion is also consistent with the normal separation 
examination and the absence of documented evidence of 
peripheral neuropathy within decades of service; the opinion 
is probative.  

The Board is aware that, when seen in 2006, the veteran 
reported a 45 year history of numbness and tingling.  
However, such statement is inconsistent with his inservice 
denial of neuritis and paralysis.  It is also inconsistent 
with a June 2001 report wherein the veteran denied motor and 
sensory deficits.  In sum, his report of inservice onset and 
continuity is inconsistent with the contemporaneous records 
and is not credible.  We conclude that that peripheral 
neuropathy was not manifested during service or within one 
year of separation.  We further conclude that peripheral 
neuropathy is not otherwise related to service.  

As noted above, peripheral neuropathy was not manifested 
until November 2005, more than 35 years after his discharge 
from service.  This intervening lapse of many years between 
his separation from military service and the first 
manifestation for this claimed disorder is probative evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Additionally, the overall evidence of record fails to 
establish a link between the veteran's peripheral neuropathy 
and his period of military service.  In this regard, the 
Board notes that, in November 2005, Dr. S. S. stated that it 
was unclear whether Agent Orange caused chronic peripheral 
neuropathy; and, the doctor excluded hyperglycemia as a cause 
of the neuropathy.  Again in a later statement, dated in June 
2008, the doctor indicated that she eliminated all other 
possible causes of neuropathy; however, the doctor also noted 
that she had not been the veteran's physician and have to 
base her opinion on clinical history.  The Board notes that 
the clinical records show that the first documentation of 
peripheral neuropathy was made by the doctor herself, based 
on the veteran's reported history of Agent Orange exposure.  
The examiner provides little basis for the conclusion 
reached.  An opinion with little reasoning is accorded little 
probative value.  To the extent there is a report of symptoms 
since 1969, she did not know the veteran in 1969; she is not 
competent to establish that he had the in-service 
manifestations.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) in order for any testimony to be probative of any 
fact, the witness must be competent to testify as to the 
facts under consideration.  Therefore, her opinion is no 
better than the history provided to her.  As established 
earlier, the veteran's history is not accurate or credible.  
A medical opinion based upon an inaccurate history is equally 
inadequate.  See, Coburn v. Nicholson, 19 Vet. App. 427 
(2006).  The Board also notes that Dr. S does not attribute 
the manifestations to Agent Orange.  The fact that other 
tested causes have not been identified does not establish 
that Agent Orange is the cause.  The examiner does not 
attribute the diagnosis to Agent Orange.  Therefore, the 
Board concludes that this opinion is not probative.  Far more 
probative is the February 2008 VA examiner's opinion which, 
after examination of the veteran and review of the medical 
records, concluded that the veteran's peripheral neuropathy 
is less likely than not related to exposure to Agent Orange 
during service.  The February 2008 examiner conducted a 
physical examination and explained the basis of her opinion.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against service connection 
for peripheral neuropathy.  When, as here, the preponderance 
of the evidence is against the claim, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for peripheral neuropathy is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


